In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00070-CR



    SHARLOTTE MANYELL CARRIGAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2016F00081




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           Sharlotte Manyell Carrigan was convicted by a Cass County jury of theft of property valued

at $1,500.00 or more, but less than $20,000.00, 1 and the jury, after finding the enhancement

allegations true, assessed punishment of fifteen years’ incarceration.

           Carrigan’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Counsel has filed a

brief pursuant to Anders v. California and has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

           Counsel sent copies of the clerk’s record, the reporter’s record, and the brief to Carrigan,

advised Carrigan of her right to review the record and file a pro se response, and advised her of

the deadline to file her response. This Court forwarded an order to Carrigan setting September 6,

2018, as the deadline for the filing of her pro se response. Carrigan has filed neither a pro se

response nor a motion requesting an extension of time in which to file such a response.

           We have determined that this appeal is wholly frivolous. We have reviewed the entire

appellate record and have independently determined that no reversible error exists. See Bledsoe v.


1
    See TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2017).

                                                       2
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine

that the appeal is without merit, we must affirm the trial court’s judgment. Id.

         We affirm the trial court’s judgment. 2




                                                                 Bailey C. Moseley
                                                                 Justice

Date Submitted:             September 6, 2018
Date Decided:               September 19, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                            3